Name: Decision of the EEA Joint Committee No 55/95 of 22 June 1995 amending Annex XVIII to the EEA Agreement (Health and safety at work, labour law, and equal treatment for men and women)
 Type: Decision
 Subject Matter: labour law and labour relations;  business classification;  European construction;  business organisation
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/52 DECISION OF THE EEA JOINT COMMITTEE No 55/95 of 22 June 1995 amending Annex XVIII to the EEA Agreement (Health and safety at work, labour law, and equal treatment for men and women) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 (1); Whereas, pursuant to Protocol 14 on Social Policy annexed to the Treaty establishing the European Community, an Agreement on Social Policy was concluded between the Member States of the European Community with the exception of the United Kingdom of Great Britain and Northern Ireland; Whereas pursuant to Article 2 (2) of the Agreement on Social Policy the Council adopted Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees (2), which act, pursuant to Article 2 of Protocol 14, is not applicable to the United Kingdom of Great Britain and Northern Ireland; Whereas Council Directive 94/45/EC is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be added in Annex XVIII after point 26 (Council Directive 92/56/EEC): 27. 394 L 0045: Council Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees (OJ No L 254, 30. 9. 1994, p. 64) (3). Article 2 The texts of Directive 94/45/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 October 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 254, 30. 9. 1994, p. 64.